 

 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
xX DATE FILED: WE G25
HEENA SHIM-LARKIN, =
Plaintiff, :
ORDER
-against- :
16-CV-6099 (AJN)(KNF)
CITY OF NEW YORK,
Defendant. :
X
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

In a writing dated January 23, 2020, the plaintiff sought clarification with respect to one portion
of the Court’s January 7, 2020 Amended Memorandum and Order, Docket Entry No. 580. The
memorandum and order addresses the plaintiffs request to be compensated for expenses she incurred in
making a successful motion pursuant to Rule 37 of the Federal Rules of Civil Procedure. In particular,
the plaintiff highlighted a computational error she believes the Court may have made in determining the
number of pages that the plaintiff reproduced for which she should receive compensation.

The Court has reviewed its prior computation exercise and has determined that, as the plaintiff
suggested, an error was made, resulting in an undercount of the number of pages reproduced by the
plaintiff for which she should be compensated. Based upon the Court’s computational error, it failed to
award the plaintiff $35.10, which she should have been awarded for printing costs, in addition to the
$41.40 that were identified in the Court’s Memorandum and Order, Docket Entry No. 580. Therefore,
the defendant is directed to tender to the plaintiff $35.10, in addition to the amount the defendant was
directed to tender to the plaintiff in the Court’s January 7, 2020 Amended Memorandum and Order,
Docket Entry No. 580.

Dated: New York, New York SO ORDERED:
January 28, 2020 Sood ep Ae
y f Ep dane SH Parca ao

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 

 
